J-S19037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                       :         PENNSYLVANIA
                                       :
             v.                        :
                                       :
                                       :
BRIAN ADORNO,                          :
                                       :
                  Appellant            :        No. 3385 EDA 2018

     Appeal from the Judgment of Sentence Entered October 26, 2018
          in the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0009129-2017

COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                       :         PENNSYLVANIA
                                       :
             v.                        :
                                       :
                                       :
BRIAN ADORNO,                          :
                                       :
                  Appellant            :        No. 3410 EDA 2018

     Appeal from the Judgment of Sentence Entered October 15, 2018
          in the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0009110-2017

BEFORE: BOWES, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           Filed: June 25, 2020

      Brian Adorno (“Adorno”) appeals from the judgments of sentence

imposed following his convictions of aggravated assault, simple assault,

recklessly   endangering   another   person,   harassment,   stalking,   and

possessing an instrument of crime at Philadelphia County docket number
J-S19037-20


9110-2017 (“9110-2017”),1 and possessing an instrument of crime, simple

assault, and recklessly endangering another person at Philadelphia County

docket number 9129-2017 (“9129-2017”). We affirm.

        At around 1:15 a.m. on June 24, 2017, at the 2900 block of American

Street in Philadelphia, Pennsylvania, Adorno physically assaulted the victim,

S.A. (“the victim”).2 Adorno punched the victim numerous times in the face

and chest. The victim escaped from Adorno, drove away in her vehicle, and

was followed by Adorno, in his vehicle.          Following a brief vehicle chase,

Adorno rammed his vehicle into the back of the victim’s vehicle.             The

collision caused the victim’s vehicle to crash, and become stuck between a

wall and a light pole.        Adorno and the victim exited their vehicles, and

Adorno approached the victim. Adorno shoved the victim against the wall,

punched her in the face, knocked her to the ground, and, while she was

lying on the ground, kicked her in the face.        Adorno eventually left in his

vehicle. Paramedics and police arrived and assisted the victim. The victim

was transported to the emergency department, and reported suffering from

pain, dizziness, headaches, difficulty breathing through her nose, and blurry

vision. She was diagnosed with a maxillary fracture, and extensive bruising


____________________________________________


1 18 Pa.C.S.A. §§ 2702(a), 2701(a), 2705, 2709(a)(1), 2709.1(a)(1),
907(a).

2   The victim testified at trial that Adorno was her ex-boyfriend.



                                           -2-
J-S19037-20


and swelling in her face.     The victim underwent surgery to correct the

maxillary fracture.

      On July 26, 2017, Adorno was charged, at 9129-2017, with possessing

an instrument of crime, simple assault, and recklessly endangering another

person.

      On September 13, 2017, as the victim was driving home from

dropping her daughter off at school, she noticed Adorno following her in his

vehicle. Adorno passed the victim, and pulled in front of the victim’s vehicle.

The victim slowed her vehicle, turned onto a cross-street, and, fearing that

Adorno would crash into her vehicle, brought it to a stop. Adorno stopped

his vehicle behind the victim’s vehicle, and exited his vehicle.      He then

approached the victim’s vehicle, opened the front passenger-side door, and

entered the passenger compartment, without the victim’s permission.

Adorno punched the victim in the face between ten and twenty times.

Adorno then reached for a 10-inch knife in his pocket, at which time the

victim exited her vehicle and ran down the street. Adorno initially pursued

the victim, but at some point stopped and fled the scene in his vehicle. The

victim sought help from a nearby bystander, who called the police. Police

and paramedics arrived and took the victim to the hospital. As a result of

the assault, the victim suffered a broken nose, a maxillary fracture,

extensive bruising and swelling in her face and both eyes, and cuts to both

lips. The victim underwent surgery to correct the broken nose.


                                     -3-
J-S19037-20


       On September 15, 2017, Adorno was charged, relating to the

September      13, 2017, incident, at            9110-2017,3   with   simple   assault,

recklessly endangering another person, aggravated assault, harassment,

stalking, and possession of an instrument of crime.

       On February 22, 2018, the trial court consolidated for trial 9110-2017

and 9129-2017. Following a bench trial, the court found Adorno guilty of all

charges at both docket numbers. The trial court sentenced Adorno, at 9110-

2017, to an aggregate term of 7 to 14 years in prison, and at 9129-2017, to

an aggregate term of 2 to 4 years in prison, to run concurrent with the

sentence imposed at 9110-2017.                 Adorno filed a post-sentence Motion,

challenging, inter alia, the sufficiency of the evidence to convict Adorno of

aggravated assault at 9110-2017.                The trial court denied the Motion.

Adorno filed timely Notices of Appeal, one at each docket number, and

court-ordered Pa.R.A.P. 1925(b) Concise Statements of matters complained

of on appeal, one at each docket number.

       On appeal, Adorno raises the following question for our review:


____________________________________________


3   We note that despite occurring several months after the first incident,
which occurred in June 2017, the September 2017 criminal charges were
docketed at a sequentially lower case number. The docket reveals that the
preliminary hearing for the September 2017 charges occurred prior to the
preliminary hearing for the June 2017 charges. Further, it appears that the
trial court’s Opinion misstates the two case numbers in its recitation of the
facts.




                                           -4-
J-S19037-20


       Was not the evidence insufficient to sustain a verdict of guilty on
       the charge of aggravated assault as a felony of the first
       degree[,] on the indictment corresponding to the docket number
       9110-2017[,] when the evidence did not establish [that Adorno]
       attempted to “cause serious[] bodily injury” to the complaining
       witness, or that [Adorno] actually caused serious bodily injury to
       the complainant “intentionally, knowingly or recklessly under
       circumstances manifesting extreme indifferent to the value of
       human life[?]”

Brief for Appellant at 8.4

       When considering a challenge to the sufficiency of the evidence, we

ascertain

       whether[,] viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime
       beyond a reasonable doubt. In applying the above test, we may
       not weigh the evidence and substitute our judgment for [that of]
       the fact-finder.    In addition, we note that the facts and
       circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a
       defendant’s guilt may be resolved by the fact-finder unless the
       evidence is so weak and inconclusive that[,] as a matter of
       law[,] no probability of fact may be drawn from the combined
       circumstances. The Commonwealth may sustain its burden of
       proving every element of the crime beyond a reasonable doubt
       by means of wholly circumstantial evidence.          Moreover, in
       applying the above test, the entire record must be evaluated and
       all evidence actually received must be considered. Finally, the
       finder of fact[,] while passing upon the credibility of witnesses
       and the weight of the evidence produced, is free to believe all,
       part or none of the evidence.

Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super. 2014) (citation

omitted).
____________________________________________


4 Despite filing a Notice of Appeal at each docket number, Adorno has not
raised any claims relating to the June 2017 incident, filed at 9129-2017.



                                           -5-
J-S19037-20


      Adorno alleges that the evidence was insufficient to support his

conviction for aggravated assault relating to the September 2017 incident.

See Brief for Appellant at 11-13. Adorno argues that the evidence did not

establish that he attempted to cause seriously bodily injury to the victim, or

actually caused serious bodily injury to the victim intentionally, knowingly,

or recklessly. Id. According to Adorno, the victim was at no risk of death;

she was not hospitalized for an extended period of time; and she made a full

recovery. Id. at 12-13. Adorno claims that the victim’s testimony regarding

Adorno brandishing a knife was not credible, and that even if Adorno had

brandished a knife, it was not until the end of the commission of the assault,

and he did not verbally threaten to kill the victim. Id. at 13.

      “A person is guilty of aggravated assault if he … attempts to cause

serious bodily injury to another, or causes such injury intentionally,

knowingly    or   recklessly    under      circumstances     manifesting     extreme

indifference to the value of human life.” 18 Pa.C.S.A. § 2702(a)(1). Serious

bodily injury is defined by the Crimes Code as “[b]odily injury which creates

a   substantial   risk   of   death   or    which   causes    serious,     permanent

disfigurement, or protracted loss or impairment of the function of any bodily

member or organ.” 18 Pa.C.S.A. § 2301.

      Here, regarding the September 2017 incident, the victim testified that

Adorno struck her in the face, with a closed fist, 10 to 20 times.              N.T.,

6/18/18, at 25-26.       The victim stated that she suffered a broken nose, a


                                        -6-
J-S19037-20


maxillary fracture, and extensive facial bruising, and that she still suffers

from vision and memory problems.        Id. at 15, 25-26, 29.      The victim

received surgery to correct the broken nose.     See id. at 28-29.    Medical

records admitted at trial confirmed the victim’s reported injuries.       See

Commonwealth Exhibit 17 (September 13, 2017, Medical Records); N.T. at

88 (wherein Commonwealth Exhibit 17 was admitted into evidence).

Photographs of the victim following the assault show extensive bruising to

the victim’s face. See Commonwealth Exhibit 3 (photograph of the victim);

N.T.   at   23   (wherein   Commonwealth’s    Exhibit   3   was   introduced);

Commonwealth Exhibits 7 through 11 (photographs of the victim); N.T. at

27 (wherein Commonwealth Exhibits 7 through 11 were introduced).          The

responding police officer testified that immediately following the attack, the

victim’s face “was covered in blood … like out of a horror movie.” Id. at 42.

Photographs of the victim’s vehicle following the attack show that it was

covered in blood splatter and smears.        See Commonwealth Exhibits 4

through 6 (photographs of the victim’s vehicle interior); N.T. at 23 (wherein

Commonwealth Exhibits 4 through 6 were introduced).

       Viewing the evidence in a light most favorable to the Commonwealth,

there was sufficient evidence to establish that Adorno attempted to cause,

and in fact caused, serious bodily injury to the victim.    See 18 Pa.C.S.A.

§ 2702(a)(1); see also Commonwealth v. Kinney, 157 A.3d 968, 973

(Pa. Super. 2017) (concluding that evidence showing that the appellant


                                    -7-
J-S19037-20


repeatedly kicked and punched the victim in the head, causing a swollen and

bulging right eye and “lips [that] were swollen to two to three times their

original size” was sufficient to prove that the appellant attempted to cause

the victim serious bodily injury). Accordingly, the evidence was sufficient to

support Adorno’s conviction for aggravated assault, and his claim thus lacks

merit.

      Judgments of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/25/20




                                    -8-